Citation Nr: 9908316	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  93-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark W. Atwood, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to July 
1942 and from March 1945 to March 1946.  He was a prisoner of 
war (POW) of the Japanese government from April to July 1942.  
He died in 1949.  The appellant is his widow.

Entitlement to service connection for the cause of the 
veteran's death was denied by a September 1955 decision of 
the Board of Veterans' Appeals (Board).  This appeal to the 
Board arose from a June 1992 rating decision of the 
aforementioned Department of Veterans Affairs (VA) Regional 
Office (RO) which found that there had not been submitted new 
and material evidence to reopen a claim for service 
connection for the cause of the veteran's death. 

The Board, by a January 1995 remand order, determined that 
new and material evidence had been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO was directed to undertake 
evidentiary development.  The Board's January 1995 order also 
directed the RO to adjudicate the appellant's claim on the 
merits, after attempts had been made to secure certain 
medical records.  However, the requested adjudication was not 
accomplished.

An August 1995 Board order again remanded the case for 
further evidentiary development.  In addition, the RO was 
requested to adjudicate the issue of service connection for 
the cause of death on a de novo basis.  The requested 
development was completed, and the case was returned to the 
Board for continuation of appellate review. 

The Board entered a decision in October 1996 denying 
entitlement to service connection for the cause of the 
veteran's death.  The appellant subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 1998, the Court issued a 
memorandum decision vacating and remanding the Board's 
decision.  [redacted].  The Court's decision directed the Board, 
on remand, to obtain medical opinion from the VA Chief 
Medical Director and, if required, from an Independent 
Medical Expert.  The Board, having completed the development 
specified by the Court's memorandum decision, now proceeds to 
the disposition of this appeal.


FINDINGS OF FACT

1.  Active pulmonary tuberculosis (PTB) was present at the 
time of the veteran's separation from service in March 1946.  

2.  Active PTB resulted in the veteran's death in July 1949.



CONCLUSIONS OF LAW

1.  Active PTB was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.374 (1998).

2.  A disability of service origin caused the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§ 3.312 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Of record is a document, dated in October 1953, from a civil 
registrar's office in the Philippines.  It certifies that the 
veteran died on July [redacted], 1949, at age 30, from "Mioma 
T.B."  At the time of the veteran's death, service connection 
had not been established for any disability. 

A report, obtained from the service department, discloses 
that the veteran was examined during 1946 for purposes of 
separation from service.  The day and month of the report are 
illegible.  It was noted that the veteran denied illnesses 
while in service.  The lungs and genitourinary system were 
evaluated as normal; a chest x-ray was negative.  

Also of record is another document, submitted by the 
appellant, and identified as a report of the veteran's 
examination for separation from service.  The document is 
dated January 24, 1946.  However, the date is typed in a box 
below an erasure of the entry of another date and place of 
examination  The lungs and genitourinary system were 
evaluated as normal to clinical inspection; a chest x-ray 
showed minimal, active TB in the right upper lobe.  The 
assessment was P.T.B.  The examination is indicated to have 
been conducted by a Captain Frederico B. Carlos.  However, 
there is an erasure in the signature box above his typed 
name, and the document does not bear his signature or any 
other signature.  

Santiago F. Lopez, M.D., in an affidavit dated in August 
1953, stated that fluoroscopic examination of the veteran in 
November 1946 had revealed PTB.  He indicated that the 
veteran was then treated irregularly for about 6 months and 
noted that, during treatment, there were complains of chest 
pain, afternoon fever, cough, occasional streaks of blood in 
the sputum and marked loss of weight.  The physician remarked 
that he did not have clinical records of the reported 
treatment.  In a deposition to a VA field examiner in 
December 1954, Dr. Lopez related that he had treated the 
veteran around 1947 for symptoms of hemoptysis, fever, weight 
loss and chest pain; that he rendered a diagnosis of PTB on 
the basis of these symptoms; and that he had not performed 
laboratory examinations.  He stated that he did not keep 
clinical records, and pointed out that the information he had 
provided on an affidavit was based on the recollections of 
the veteran's widow. 

Cosme T. Valdez, M.D., in a deposition to a VA field examiner 
in December 1954, related that he had treated the veteran for 
about two years prior to the veteran's death in 1949 for 
symptoms of coughing, difficulty breathing, anuria, and 
swelling from tumors in the lumbar region.  He noted that he 
had not kept a written record of the veteran's treatment and 
had not performed laboratory examinations.  He remarked that 
he rendered a diagnosis of PTB with tumors developing in the 
lumbar region, apparently preventing normal urination.  Dr. 
Valdez observed that he assigned "Mioma" T.B. as the cause 
of death.  He pointed out that the immediate cause of death 
was compression of the "Mioma" on the bladder.  He observed 
that the veteran had been under treatment for PTB and, 
accordingly, he believed that this disease was a contributory 
cause of death. 

[redacted] and [redacted], in a joint affidavit 
dated in May 1965, stated that they had reported to a unit in 
February 1945 and had served with the veteran in that unit 
during World War II.  They observed that the veteran had 
experienced coughing and poor appetite and had complained of 
back and breast pain.  They stated that the veteran was later 
hospitalized after having been transferred from the unit.

In a June 1965 affidavit, Filomeno V. Jamias, M.D., stated, 
in effect, that he had treated the veteran for PTB from 1946 
to 1949.  He observed that the veteran died because of 
pulmonary tuberculosis, chronic bilateral, far advanced.

Evidence added to the record since June 1965 included copies 
of some of the previously referenced documents.  No 
additional evidence from physicians or the veteran's lay 
associates was added to the claims folder.  

While the case was on remand following the Board's January 
1995 order, the appellant provided a document certifying that 
Dr. Jamias had died in July 1977.  In an April 1995 letter, 
the appellant stated that Dr. Jamias' medical records had 
been destroyed.

The Court, in its March 1998 memorandum decision, determined 
that there was conflicting evidence in the record as to the 
likelihood of the existence of active PTB during the three-
year presumptive period following the veteran's discharge 
from service.  Citing the provisions of 38 C.F.R. § 3.374(a), 
the Court directed the Board to obtain an opinion from the 
Chief Medical Director as to the likelihood of the existence 
of active PTB during the three-year presumptive period.  In 
addition, the Court directed the Board to obtain medical 
opinion from either the Chief Medical Director or from an 
Independent Medical Expert as to whether a bladder tumor was 
present during the one year presumptive period following the 
veteran's separation from service, and if so, the extent of 
disability from such tumor that existed at that time.  

In September 1998, the Board submitted the veteran's claims 
folder to the Chief Medical Director for review and an 
expression of opinion as to the following questions:

1.	Is it at least as likely as not that active PTB was 
present during service or that active PTB was present within 
three years of the veteran's discharge from his second period 
of service in March 1946?

2.	Is it at least as likely as not that a malignant bladder 
tumor was present during service or within one year of the 
veteran's discharge from his second period of service in 
March 1946?

A medical opinion, dated in September 1998, in response to 
question # 1, was prepared by a VA specialist in infectious 
diseases.  As herein pertinent, the opinion is quoted below:

"Unfortunately the medical record is of 
little help with no actual X-ray or 
sputum data to back the clinical 
diagnosis of pulmonary tuberculosis.  
Here's what I can tell you about the 
natural history of tuberculosis:

The onset of pulmonary tuberculosis is 
usually insidious, and illness may not be 
noted by the patient for some time.  
However it is incorrect to view this 
onset as one of slow progression.  In 
fact, pulmonary tuberculosis usually 
reaches its full extent within a few 
weeks.  About 1/3 of patients will live 
long lives with chronic illness 
interspersed with periods of relative 
well-being.  However, the overall death 
rate in untreated pulmonary tuberculosis 
probably approaches 60%, and the median 
course to death is 2 and 1/2 years.  
(Harrison's Principles of Internal 
Medicine, 11th edition).

Given that the veteran received an 
occasional shot of streptomycin, I would 
consider him being untreated for his 
tuberculosis.  Therefore given that the 
median time to die from untreated active 
pulmonary tuberculosis is 2 and 1/2 years, 
it is at least as likely as not that 
active pulmonary tuberculosis was present 
during service in March of 1946 given his 
death 3 years later in July of 1949."

A medical opinion, dated in November 1998, in response to 
question # 2, was prepared by a VA specialist in urology.  As 
herein pertinent, the opinion is quoted below:

"In reconstructing the case, the patient 
apparently died of uremia which was 
probably related to disseminated 
tuberculosis.  It is very difficult to 
determine the date of onset of these 
events since they are not well documented 
in the record.  However, a diagnosis of 
pulmonary tuberculosis was made by 
reasonable means and the patient 
subsequently developed a large tumor over 
the lumbar region.  This was determined 
to be causing bladder compression and the 
patient was noted to be unable to void 
without insertion of a catheter.  A 
physician determined that the tumor 
prevented "regular urination" and 
subsequently, a catheter was unable to be 
inserted.  It is of interest to note that 
a VA rating board in 1955 ruled the cause 
of death to be a malignant growth of the 
bladder and all subsequent decisions have 
been based on this.

I find this course of events incredible 
as there is absolutely no evidence that 
this patient had a bladder malignancy.  
Bladder tumors of this magnitude should 
have caused significant bleeding and no 
mention of any bleeding appears in the 
record.  In my reconstruction, the 
patient had disseminated pulmonary 
tuberculosis with seeding of his lumbar 
spine.  This was common in the days of 
rampant tuberculosis and was known as 
Pott's disease.  This involves 
destruction and compression of a lumbar 
vertebra by tuberculosis which probably 
subsequently led to chord compression and 
a neurogenic bladder.  The patient was 
probably unable to void secondary to 
neurologic damage and the cause of death 
was probably renal failure secondary to 
neurogenic bladder.  Another, more remote 
possibility was direct tuberculosis 
involvement of the bladder."

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including a malignant 
tumor, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from active duty.  Furthermore, 
pulmonary tuberculosis may be presumed to have been incurred 
during service if it first becomes manifest to a compensable 
degree within three years of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, (1137) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless a board of medical 
examiners, Clinic Director or Chief, Outpatient Service 
certifies that such diagnosis was incorrect.  Doubtful cases 
may be referred to the Chief Medical Director in Central 
Office.  38 C.F.R. § 3.374(a) (1998).

A diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c) (1998).

of of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact there is no 
official record of such incurrence or aggravation in service 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The rationale for the Board's denial of entitlement to 
service connection for the cause of death was last fully 
explained in the October 1996 Board decision.  At that time, 
the Board questioned the authenticity of certain medical 
evidence of record and the probative value of other medical 
evidence of record.  The Board was then of the opinion that 
further review by one or medical specialists was not in 
order, because of the lack of authentic and probative medical 
evidence for such medical specialist(s) to review.  As noted 
above, the October 1996 Board decision was vacated and 
remanded by the Court, and this led to the medical opinions 
of September 1998 and November 1998 being obtained.

The opinions of the VA specialists are necessarily limited by 
the absence of actual clinical data, based on x-ray films or 
sputum samples obtained during the period of about three 
years between the veteran's separation from service in March 
1946 and his death in July 1949.  However, one opinion, which 
discusses the course of PTB in patients, generally, provides 
a well-reasoned analysis of the way in which PTB may actually 
have progressed in the veteran's particular case, from about 
the time of his separation from service until his death about 
three years later.  The other opinion, also well-reasoned, 
provides a reconstruction, from the available medical data, 
of what may have been the course of the veteran's PTB, again, 
during the period from about the time of his separation from 
service until his death about three years later.  In any 
event, both opinions now provide plausible support for a 
determination that active PTB, one of the certified causes of 
the veteran's death, had its onset during service.  As such, 
a grant of service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. § 5107(b) (West 1991).



ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

